DETAILED ACTION
This Office Action is in response to the communication filed on 05/28/2019. 
Claims 1-25 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
In light of the specification paragraph [0058] which states "A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire." The term "a computer readable storage medium" as recited in claim 15 has been interpreted as covering only non-transitory computer readable storage medium.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" 
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: "a location-based erase module" as recited in claims 6-7, 22, and 25.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: e.g. figs. 8-9, and [0050]-[0055] of the specification.

Claim Objections
Claims 3, 10, 15, 17, and 19-21 are objected to because of the following informalities: 
"the first file it not written" as recited in claims 3, 10, and 17 should read "the first file is not written."
"the program instructions executable by an embedded processor of a removable storage device to cause the embedded processor to perform a method comprising:" as recited in claim 15 should read "the program instructions when executed by an embedded processor of a removable storage device cause the embedded processor to perform operations comprising:"
"the method" as recited in claims 19-21 should read "the operations."
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (US 2011/0231607).
Claim 1, Gao teaches:
A system comprising:
a removable storage device comprising an embedded processor configured to: (e.g. fig. 2)
boot from an embedded read-only memory (ROM) of the removable storage device; (e.g. fig. 2, [0023], "The program area 28 referred to as an…CD-
scan an internal storage of the removable storage device to identify a first file in the internal storage that matches removal criteria defined in the embedded ROM; and (e.g. fig. 2, [0023], "The data storage area 27 stores therein a user-created file, etc" [0034], "FIG. 7 illustrates a directory to be returned to the FS filter 50 upon…the data erasing program 30 requesting a directory of the USB memory 200…As illustrated in FIG. 7, the directory has a data structure including various properties of files" [0035], "the deletion processing unit 38 scans the entire directory" [0039], "The file property obtaining unit 56 obtains properties of a file…An example of the properties of a file described herewith is the last update date and time illustrated in FIG. 7" [0040], "Then, the erased file identifying unit 62 checks the properties of the file…To put it specifically, the erased file identifying unit 62 checks whether the file is of the last update date and time prior to the current time T1. A file of the last update date and time prior to the current time T1 means that the file is to be erased" [0041], "the erased file identifying unit 62 identifies whether the file is to be erased…If the identification is positive…The deletion processing unit 38 erases the file")

Claim 2, Gao teaches:
wherein: the scanning comprises determining, based on the removal criteria, that the first file comprises sensitive personal information (SPI); and (e.g. [0040]-[0042])
the embedded processor is booted based on one of receiving an ejection request from a host system by the removable storage device, and a removal of the removable storage device from an external power source. (e.g. [0027])
Claim 8, this claim is directed to a method containing similar limitations as recited in claim 1 and is rejected for similar rationale.
Claim 9, this claim is directed to a method containing similar limitations as recited in claim 2 and is rejected for similar rationale.
Claim 15, this claim is directed to a computer program product containing similar limitations as recited in claim 1 and is rejected for similar rationale.
Claim 16, this claim is directed to a computer program product containing similar limitations as recited in claim 2 and is rejected for similar rationale.
Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garfinkle (US 2007/0192869).
Claim 25, Garfinkle teaches: 
 A system comprising:
a removable storage device comprising a location-based erase module configured to:
determine a location of the removable storage device based on a global positioning system (GPS) module; (e.g. [0024], "the device implements logic for evaluating a disk(s) data purge trigger condition based on received satellite navigation system data received by the GPS receiver. For example, if a determination is made that the device position of the device 12 has changed in relation to a preset location or origin, or is outside a predetermined range or radius, then a disk purge is initiated")
compare the determined location to a predetermined area; and (e.g. [0024], "the device implements logic for evaluating a disk(s) data purge trigger condition based on received satellite navigation system data received by the GPS receiver. For example, if a determination is made that the device position of the device 12 has changed in relation to a preset location or origin, or is outside a predetermined range or radius, then a disk purge is initiated")

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2011/0231607) in view of Cloutier et al. (US 2004/0158674).
Claim 3, Gao teaches:
wherein the internal storage comprises a non-volatile memory, and the scanning and removing comprises: (e.g. [0023])
based on receiving a request from a host system by the removable storage device, determining the first file that matches the removal criteria and a second file that does not match the removal criteria; (e.g. fig. 6, [0040]-[0043])
Gao teaches the internal storage, the scanning and removing, the first file and the second file, the removable storage device and the host system (see above) and does not appear to explicitly teach but Cloutier teaches: 
a volatile memory; (e.g. [0006])
an ejection request; (e.g. [0006])

based on removal of a removable storage device from a host system, preserving the second file in the non-volatile memory, wherein the first file is not preserved in the volatile memory after the removal of the removable storage device from the host system. (e.g. [0026], [0033])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Cloutier into the invention of Gao, and the motivation for such an implementation would be for the purpose of improving a portable memory device (Cloutier [0005]).
Claim 10, this claim is directed to a method containing similar limitations as recited in claim 3 and is rejected using the same rationale to combine the references.
Claim 17, this claim is directed to a computer program product containing similar limitations as recited in claim 3 and is rejected using the same rationale to combine the references.
Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2011/0231607) in view of Wu et al. (US 2017/0075607).
Claim 4, Gao teaches:
wherein the system further comprises an auxiliary power source, wherein, based on removal of the removable storage device from an external power source, the auxiliary power source powers the embedded processor. (e.g. [0027]) 
Gao teaches the auxiliary power source powers the embedded processor and the scanning and the removing (see above) and does not appear to explicitly teach but Wu teaches:
an auxiliary power source powers during scanning and removing. (e.g. [0030])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Wu into the invention of Gao, and the motivation for such an implementation would be for the purpose of protecting the safety of a USB device such that a server cannot receive permission and is forced to be powered off or operated on the default permission accordingly (Wu [0030]).
Claim 5, Gao-Wu combination teaches:

determine, based on the charge monitor, whether a charge of the auxiliary power source is below a first threshold; based on determining that the charge of the auxiliary power source is below the first threshold, perform a full erase of the internal storage; (e.g. Wu [0030])
based on determining that the charge of the auxiliary power source is not below the first threshold, determine whether the charge of the auxiliary power source is above a second threshold, wherein the second threshold is higher than the first threshold; and based on determining that the charge of the auxiliary power source is not above the second threshold, mount the internal storage in a read-only mode. (e.g. Wu [0030])
Same motivation as presented in claim 4 would apply.  
Claim 11, this claim is directed to a method containing similar limitations as recited in claim 4 and is rejected using the same rationale to combine the references.
Claim 12, this claim is directed to a method containing similar limitations as recited in claim 5 and is rejected using the same rationale to combine the references.

Claim 19, this claim is directed to a computer program product containing similar limitations as recited in claim 5 and is rejected using the same rationale to combine the references.
Claims 6-7, 13-14, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2011/0231607) in view of Garfinkle (US 2007/0192869).
Claim 6, Gao teaches: 
wherein the system further comprises a erase module configured to:
based on receiving a signal from a scanner, reset an erase timer; and (fig. 2, [0035], [0045]-[0046])
based on expiration of the erase timer, trigger the embedded processor to perform a erase of the internal storage. (e.g. [0040], [0050])
Gao does not appear to explicitly teach but Garfinkle teaches: 
a location-based erase module and a full erase. (e.g. [0022]-[0024])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings 
Claim 7, Gao teaches the system, the removable storage device, the embedded processor and the internal storage (see above) and does not appear to explicitly teach but Garfinkle teaches: 
a location-based erase module configured to:
determine a location of a removable storage device based on a global positioning system (GPS) module; (e.g. [0024])
compare the determined location to a predetermined area; and (e.g. [0024])
based on the determined location being outside of the predetermined area, trigger an embedded processor to perform a full erase of an internal storage. (e.g. [0022]-[0024])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Garfinkle into the invention of Gao, and the motivation for such an implementation would be for the purpose of ensuring data does not fall into the wrong hands or is used for nefarious purposes (Garfinkle [0017]).

Claim 14, this claim is directed to a method containing similar limitations as recited in claim 7 and is rejected using the same rationale to combine the references.
Claim 20, this claim is directed to a computer program product containing similar limitations as recited in claim 6 and is rejected using the same rationale to combine the references.
Claim 21, this claim is directed to a computer program product containing similar limitations as recited in claim 7 and is rejected using the same rationale to combine the references.
Claim 22, Gao teaches:
A system comprising:
a removable storage device comprising a erase module configured to: 
based on receiving a signal from a scanner, reset an erase timer; and (fig. 2, [0035], "the deletion processing unit 38 scans the entire directory at S54. Then, the deletion processing unit 38 identifies whether the entire directory has been scanned at S56" [0045], "upon the entire directory being completely scanned and 
based on expiration of the erase timer, trigger an embedded processor of the removable storage device to perform a erase of an internal storage of the removable storage device. (e.g. [0040], "the erased file identifying unit 62 checks whether the file is of the last update date and time prior to the current time T1. A file of the last update date and time prior to the current time T1 means that the file is to be erased" [0050], "The erasing flag can be turned on, e.g., if a certain period of time passes after a certain reference point of time (of previous erasing)")
Gao does not appear to explicitly teach but Garfinkle teaches: 
a location-based erase module and a full erase. (e.g. [0024], "the device implements logic for evaluating a disk(s) data purge trigger condition based on received satellite navigation system data received by the GPS receiver. For example, if a determination is made that the device position of the device 12 has changed in relation to a preset location or origin, or is outside a predetermined range or radius, then a disk purge is initiated" [0022]-[0023], "an "action" signal is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Garfinkle into the invention of Gao, and the motivation for such an implementation would be for the purpose of ensuring data does not fall into the wrong hands or is used for nefarious purposes (Garfinkle [0017]).
Claim 23, Gao-Garfinkle combination teaches: 
wherein the scanner comprises a radio-frequency identification (RFID) scanner, and the location-based erase module comprises an RFID receiver. (e.g.  Garfinkle [0019]-[0020], [0022]-[0024])
Same motivation as presented in claim 22 would apply.  
Claim 24, Gao-Garfinkle combination teaches:
wherein the scanner generates signals based on a ping period, and the erase timer is reset based on an amount of time that is greater than the ping period. (e.g. Gao [0040], [0046], [0050]-[0051])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2016/0188249 disclose a system for erasing data stored in a storage medium. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AMIE C. LIN/Primary Examiner, Art Unit 2436